PROVOSTY, J.
The parties to this suit are negroes. The wife is suing the husband for divorce on the ground of adultery. The plaintiff put the sister of defendant on the stand, and also his alleged accomplice in adultery, and elicited from both very full and very fair testimony utterly disproving the alleged adultery. Plaintiff then put on the stand her own mother, a manifestly over-willing witness, who was positive that the defendant lived with the alleged accomplice in' adultery. Her reason for knowing it was that defendant had sold his bed; also because he took his meals at the house of his alleged paramour, and witness would see him coming from her house after his breakfast; also because she saw them walking in the street together, and finally, once at 8 o’clock at night she saw him in her house through the open door. The witness’ statement that defendant had sold his bed is contradicted. There can be no doubt that plaintiff proved the clearest kind of a case by her five year old little girl; but the infantile witness made her papa spend too many nights at his alleged paramour’s house, since thereby she brought her testimony in conflict. with that of her father’s servant, whose testimony goes to show that defendant spent at any rate most of his nights in his own bed. The learned judge a quo decided in favor of defendant.
Judgment affirmed.